ORDER
This Court granted a writ of certiorari to review the South Carolina Court of Appeals’ opinion in Carolina Convenience Stores, Inc., v. City of Spartanburg, 398 S.C. 27, 727 S.E.2d 28 (Ct. App. 2012). After the issuance of an opinion by this Court,1 this Court granted a petition for rehearing.
Based on a settlement between the parties, the respondent moves to dismiss this matter, and to vacate the opinions of this Court and the Court of Appeals. The petitioners oppose the motion.
The motion to dismiss is granted, and the opinions of this Court and the Court of Appeals are vacated. The remittitur will be sent as provided by Rule 221 of the South Carolina Appellate Court Rules.
/s/ Donald W. Beatty, C.J.
/s/ John W. Kittredge, J.
/s/ Kaye G. Hearn, J.
/s/ John Cannon Few, J.
Acting Justice Thomas Russo not participating.

. Carolina Convenience Stores, Inc., v. City of Spartanburg, Op. No. 27663 (S.C. Sup. Ct. filed August 31, 2016).